Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1-3, 5, 7-18 and 20-21 are currently pending in this case and have been examined and addressed below.  This communication is a Final Rejection in response to the Amendment to the Claims and Remarks filed on 05/24/2021.
Claims 1-2, 5, 7, 9-10, 13-14 and 20-21 are currently amended.
Claims 4, 6, and 19 have been cancelled and are not considered at this time.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 7-18 and 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  


Step 1

Step 2A, Prong One
As per Claims 1 and 20-21, the limitation of processing the variation data and the patient data to generate said anatomical data, wherein said anatomical data comprises data indicating the musculoskeletal joint of interest of the patient at a predetermined time different to the current time, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a memory” and “a processor”, nothing in the claim element precludes the step from practically being performed in the mind.  The step of generating anatomical data associated with a musculoskeletal joint includes a person using observation, evaluation, judgement and opinion in the human mind. The limitation of generating a three-dimensional model of the musculoskeletal joint of interest of the patient at the predetermined time based on the anatomical data, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Generation of a three-dimensional model of a joint of interest based on anatomical data does not specify a manner of generating the model beyond that which could be practically accomplished by a human mind with the use of pencil and paper by use of human observation, evaluation and judgement.  If a claim limitation, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer 
Step 2A, Prong Two
The judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claims recite the additional element – a computer comprising a memory and a processor as well as non-transitory computer readable medium.  The computer in these steps is recited at a high-level of generality, such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The non-transitory computer readable medium is also recited at a high level of generality such that it amounts to mere instructions to apply the exception.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims also recites the additional elements of receiving variation data representing change with time of a musculoskeletal joint of interest caused by a musculoskeletal joint disease and receiving patient data representing the musculoskeletal joint of interest of a patient at a current time which amount to insignificant extra-solution activity, as in MPEP 2106.05(g), because the steps of receiving variation data and patient data as input are mere data gathering in conjunction with the abstract idea where the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data 
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a practical application, the additional element of a computer comprising non-transitory computer readable medium,  a memory and a processor to perform the method of the invention amounts to no more than mere instructions to apply the exception using a generic computing component.  The system including the computer are recited at a high level of generality and are recited as generic computer components by reciting any computer including a CPU and volatile memory (Specification, [0036-0037]) and a non-transitory computer readable medium including any tangible storage device (Specification [0020]), which do not add meaningful limitations to the abstract idea beyond mere instructions to apply an exception.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims also include the additional elements of receiving variation data representing change with time of a musculoskeletal joint of interest caused by a condition and receiving patient data e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added).  The claims also include the additional element of displaying on a display device a three-dimensional model of the musculoskeletal joint of interest of the patient, which is well-understood, routine and conventional in the field of data management because it is claimed at a high level of generality and includes presenting data using general purpose computer component, similar to activity found to be well-understood, routine and conventional by the courts (MPEP 2106.05(d)(II) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93). Looking at the limitations 
Dependent Claims 2-3, 5, 7-18 add further limitations which are also directed to an abstract idea.  For example, Claims 2-3, 5, 7, 9-11, 13-14 and 18 include limitations which further specify or limit the elements of the independent claims, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claim 1.  Claim 8 recites processing the image data to generate parameterization which also falls into the abstract grouping of a mental process because it can be done by a person in the human mind using observation, evaluation, judgement and opinion.  Claim 12 recites determining a relationship between the patient data and an average shape and varying the shape represented by the patient data based upon the determined relationship which also falls into the abstract grouping of a mental process because it can be done by a person in the human mind using observation, evaluation, judgement and opinion. Claim 16 recites generating said variation data which also falls into the abstract grouping of a mental process because it can be done by a person in the human mind using observation, evaluation, judgement and opinion. Claim 17 recites determining an average change with time of a plurality of musculoskeletal joints of interest which also falls into the abstract grouping of a mental process because it can be done by a person in the human mind using observation, evaluation, judgement and opinion.  These elements are directed to a mental process similar to the independent claims.  Claim 8 also includes an additional element of receiving image data obtained from the patient that is an 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-14, 16-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 2006/0216681 A1), in view of Anderson et al. (US 2011/0112808 A1), hereinafter referred to as Anderson, in view of Anoui-Ateshian et al. (US Patent 6,161,080), hereinafter referred to as Aouni-Ateshian.
As per Claims 1, 20 and 21, Walker discloses a computer apparatus for generating anatomical data associated with a musculoskeletal joint comprising: 
a memory storing processor readable instructions ([0021], [0060]);  
[0021], [0060]); 
computer readable medium carrying a computer program comprising computer readable instructions configured to cause a computer to carry out a computer-implemented method for generating anatomical data associated with a musculoskeletal joint ([0021], [0060]), the method comprising:  
5receiving as input variation data representing change with time of a musculoskeletal joint of interest caused by a condition ([0015] receiving data as operator input, [0027-0029] statistical template produced by analysis of plurality of radiographs of knee joint, where images are obtained and manipulated for analysis, the analysis is of variation of parameters among members of a population of subjects, [0030] the model determines the change of position data for a knee/joint due to an intervening circumstance such as progression of a disease); 
receiving as input patient data representing the musculoskeletal joint of interest of the patient at a current time ([0011-0012],[0015] receiving operator input at successive points in time, the positions of loci in a patient), and
processing the variation data and the patient data to generate said anatomical data, 10wherein said anatomical data comprises data indicating the musculoskeletal joint of interest of the patient at a predetermined time different to the current time ([0014] predicting a clinical outcome based on the characterization of the knee change in terms of the entered parameters using the template).
Walker may not explicitly disclose the following which is taught by Anderson: 
the variation data comprises an indication of variation with time of a shape of the musculoskeletal joint of interest caused by 20the musculoskeletal joint disease ([0052]/[0063]/[0085] modeling a subject to include dimension and shape measurements of the subject to relate shape of tissue structures such as knee joint, [0054-0056] predicting the results of a defined influence, i.e. musculoskeletal joint disease, as parameters over a period of time using variable values as input where the variable values are the parameter value over each iteration, i.e. over time);
the patient data representing the musculoskeletal joint of interest comprises a representation of a shape of the musculoskeletal joint of interest of the patient ([0052] parameter values based on measurements of the subject patient include shape measurements of the joint);
generating and displaying a three-dimensional model of the musculoskeletal joint of interest of the patient at the predetermined time based on the anatomical data ([0100] three-dimensional anatomic model is defined for the individual’s site of interest, such as hip joint/knee joint, etc., [0101] the model is solved over time to show change in joint at a particular time as a prediction, [0106-0107] the projection of the model through time/projected forward in time or over a particular number of instances, see Fig. 3 display results of projected joint after desired iterations, [0142] physician views tissue changes as output on a graphic display).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of data representing the shape of a joint to generate a three-dimensional model from Anderson with the concept of analyzing the joint 
Walker and Anderson may not explicitly disclose the following which is taught by Aouni-Ateshian: a display device (Col. 8: 15-31 an output display on a dimensional screen);
displaying on a display device, a three-dimensional model of the musculoskeletal joint of interest of the patient (Col. 8: 15-31 an output display of a three dimensional image of the joint appears on a dimensional screen).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of display device for displaying the output of the musculoskeletal joint of the individual from Aouni-Ateshian with the known system of generating and displaying a three-dimensional model of a joint of interest from Walker and Anderson in order to simulate pathologies for efficient design and evaluation of prostheses by predicting future results of an anatomical structure (Aouni-Ateshian Col. 1: 23-25, 40-64).
As per Claim 2, Walker, Anderson and Aouni-Ateshian discloses the method of Claim 1.  Walker may not explicitly disclose the following which is taught by Anderson: the musculoskeletal joint disease is osteoarthritis ([0112] patient suffering from osteoarthritis in the knee).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of joint data for treating osteoarthritis from Anderson with the concept of analyzing the joint to indicate future data of a joint of 
As per Claim 3, Walker, Anderson and Aouni-Ateshian discloses the method of Claim 1.  Walker may not explicitly disclose the following which is taught by Anderson: the anatomical data comprises data suitable for generation of a prosthesis for the musculoskeletal joint of interest of the patient ([0149] predictive modeling of changes in the knee joint are used for a proposed knee prosthesis).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of joint data being suitable for generating a prosthesis from Anderson with the concept of analyzing the joint to indicate future data of a joint of interest from Walker in order to plan and carry out patient health management by enabling projections to assess options and to aid in decision making regarding therapies and treatment (Anderson [0002]). 
As per Claim 5, Walker, Anderson and Aouni-Ateshian discloses the method of Claim 1.  Walker also discloses the variation data is associated with a training set of data associated with individuals other than the patient (Fig. 3 using training set of knee images to create a model, [0029-0030] the model is generated based on analysis of variation of parameters among members of a population of subjects).
As per Claim 7, Walker, Anderson and Aouni-Ateshian discloses the method of Claim 1.  Anderson also discloses the representation of the shape of the 30musculoskeletal joint of interest of the patient is based upon a parameterisation of the musculoskeletal joint of interest of the patient ([0052] parameter values based on measurements of the subject patient include shape measurements of the joint). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of representing a shape of a joint based on parameterization from Anderson with the concept of analyzing the joint to indicate future data of a joint of interest from Walker in order to plan and carry out patient health management by enabling projections to assess options and to aid in decision making regarding therapies and treatment (Anderson [0002]).
As per Claim 8, Walker, Anderson and Aouni-Ateshian discloses the method of Claim 7.  Walker also discloses generating the patient data by: 
processing the image data to generate the parameterization ([0008-0010] model parameterization by fitting an image of the skeletal structure of the knee with loci associated with the features).
However, Walker may not explicitly disclose receiving image data obtained from the patient, which is taught by Anderson ([0048] obtaining medical imaging scans and from the scanned images, determining raw data on the subject such as geometric details of joints). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of representing a shape of a joint based on parameterization from Anderson with the concept of parameterization of image data from Walker in order to plan and carry out patient health management by enabling projections to assess options and to aid in decision making regarding therapies and treatment (Anderson [0002]).
Claim 9, Walker, Anderson and Aouni-Ateshian discloses the method of Claim 1.  Anderson also discloses the representation of the shape of the musculoskeletal joint of interest of the patient comprises a plurality of principal components of the shape of the musculoskeletal joint of interest of the patient (see Fig. 4, [0044] a subject’s measured data is used to obtain a model, [0085-0086] host-mesh fitting to determine dimensions and shape of anatomical feature, i.e. knee joint).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of representing a shape of a joint based on components of the joint from Anderson with the concept of parameterization of image data from Walker in order to plan and carry out patient health management by enabling projections to assess options and to aid in decision making regarding therapies and treatment (Anderson [0002]).
As per Claim 10, Walker, Anderson and Aouni-Ateshian discloses the method of Claim 1.  Walker also discloses processing the variation data and the patient data to generate said anatomical data comprises varying the shape represented by the patient data based upon the variation data (Fig. 3 based on input of patient data, compute best set of model parameters to minimize norm of model with respect to fit of loci and continue to adjust until convergence is met, [0037] test each set of input data, i.e. varying shape data, to identify suitable data, [0041] a set of mathematical functions describes how the shape of the joint can change).
As per Claim 11, Walker, Anderson and Aouni-Ateshian discloses the method of Claim 10.  Walker also discloses said variation data comprises a vector ([0009],[0038] set of parameters as a vector to represent spatial positions of knee joint), and wherein varying the [0010-0013], [0036], [0041] parameterization of plurality of loci of the knee joint, feeding the vector of model parameters to correspond to motion of joint).
As per Claim 12, Walker, Anderson and Aouni-Ateshian discloses the method of Claim 11.  Walker also discloses applying the vector to the parameterisation 15comprises: 
determining a relationship between the patient data and an average shape ([0009] set of parameter data that characterizes the knee joint describes it variation from a population mean, i.e. relationship between the joint and average joint, see Claim 1a.); and 
varying the shape represented by the patient data based upon the determined relationship ([0041] a set of mathematical functions describes how the shape of the joint changes).
As per Claim 13, Walker discloses the method of Claim 1.  Walker also discloses the musculoskeletal joint of interest is a joint of the body consisting of a knee joint (Abstract/[0009] characterizing a knee joint).
As per Claim 14, Walker, Anderson and Aouni-Ateshian discloses the method of Claim 1.  Walker also discloses the anatomical data comprises a representation of the musculoskeletal joint of interest of the patient with reduced effects of the musculoskeletal joint disease ([0052] shape of joint is used to measure disease progression, [0059] change in shape of joint based on calculating statistic corresponding to how much overall shape of knee has changed over time, where change over time between a baseline and current/follow-up is the representation of reduced effect of the condition on the joint).
Claim 16, Walker, Anderson and Aouni-Ateshian discloses the method of Claim 1.  Walker also discloses generating said 30variation data ([0027-0029] statistical template produced by analysis of plurality of radiographs of knee joint, where images are obtained and manipulated for analysis, the analysis is of variation of parameters among members of a population of subjects).
As per Claim 17, Walker, Anderson and Aouni-Ateshian discloses the method of Claim 16.  Walker also discloses generating said variation data comprises: determining an average change with time of a plurality of musculoskeletal joints of interest ([0030] model represents change of an average shape of knee/joint with the passage of time, [0036] model is an average shape for the data of the joint, [0041] model shows how the shape of the joint changes).
As per Claim 18, Walker, Anderson and Aouni-Ateshian discloses the method of Claim 1.  However, Walker may not explicitly disclose the following which is taught by Anderson: said anatomical data comprises data suitable for providing a medical intervention for the musculoskeletal joint of interest of the patient ([0014] providing data representing patient musculoskeletal joint to plan surgical interventions.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 2006/0216681 A1), in view of Anderson (US 2011/0112808 A1), in view of Anoui-Ateshian (US Patent 6,161,080), in view of Otto (US Patent 8,521,492 B2), hereinafter referred to as Otto.
As per Claim 15, Walker, Anderson and Aouni-Ateshian discloses the method of Claim 3.  However, Walker, Anderson and Aouni-Ateshian may not explicitly disclose the following which is taught by Otto: manufacturing a prosthesis for the patient based upon the anatomical data (Col. 18, lines 21-53 using models/preoperative planning tools to determine prosthetic components and to construct patient-specific instruments, determining and customizing patient specific devices from the modeling software and patient scan data, devices may be rapid-manufactured).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of rapid manufacture of prosthesis devices from Otto with the concept of using image data to predict treatment of a joint from Walker and Anderson in order to get the best anatomic fit of a prosthesis for a joint (Otto col. 1, lines 36-41).
Response to Arguments
Applicant’s arguments, see Pages 6-7, “35 U.S.C. 101 Rejections”, filed 05/24/2021 with respect to the rejection of claims 1-3, 5, 7-18 and 20-21 as directed to an abstract idea have been fully considered but they are not persuasive.  Applicant argues that the claims are not directed to an abstract idea because the limitation of generating, and displaying on a display device, a three-dimensional model of the musculoskeletal joint of interest of the patient at the predetermined time based on the anatomical data cannot by simply performed in the human mind as a human mind is unable to practically generate and display this model.  Examiner 
Applicant’s arguments, see Page 7, “35 U.S.C. 112 Rejections”, filed 05/24/2021 with respect to the rejection of claims 13-14 have been fully considered and are persuasive.  The rejection of 04/27/2021 has been withdrawn.
Applicant’s arguments, see Pages 7-10, “Prior Art Rejections”, filed 05/24/2021 with respect to the 102 and 103 rejections of claims 1-3, 5, 7-18 and 20-21 as directed to an abstract idea have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Walker, Anderson, and Aouni-Ateshian and also in view of Walker, Anderson, Aouni-Ateshian and Otto.  See the prior art rejections above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Martel-Pelletier et al. (US 2006/0002600 A1) discloses an imaging system for determining data of a joint of a patient and comparing to population joint feature data to determine disease progression such as osteoarthritis.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369.  The examiner can normally be reached on Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVANGELINE BARR/Primary Examiner, Art Unit 3626